Title: From Thomas Jefferson to George Jefferson, 11 July 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington July 11. 08.
                  
                  I recieved last night your favor of the 8th. covering our quarterly account, balance 277.08 D and now inclose you 300. D. to cover it. I was not at all aware you had been drawn on so largely for paints, herrings, freight &c or I would sooner have remitted funds to meet them. I observe in the acct an article ‘paid W.A. duty on a box of instruments 29.67’ is this the box about which Majr. Gibbons wrote to me? and what does it contain? for I neither expected nor have advice of any such thing. if it be not that I know not what it is; and perhaps it may not be for me in my private capacity. I ask what it is that I may know what should be done with it.
                   There has been forwarded to Richmond for me a kental of fish from Boston, a plough from New York, some paints from Philadelphia, and there will go from hence tomorrow 4. boxes marked and numbered, to which they will add from Foxall’s foundery some mille-gudgeons. I do not know how these last will be packed. but all are to be forwarded to Monticello, for which place I shall set out in 8. or 10. days. I salute you with great affection.
                  
                     Th: Jefferson 
                     
                  
               